 CLEVELAND PNEUMATIC CO.Cleveland Pneumatic Company and Aerol AircraftEmployees Association. Case 8-CA-1663726 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 22 September 1983 Administrative LawJudge Thomas A. Ricci issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief, and the Charging Party filed a briefin support of the decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, ClevelandPneumatic Company, Cleveland, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.I The judge erroneously states that on Saturday, 26 March 1983, theRespondent provided the Union the list of employees scheduled to workSunday overtime. The list in fact was furnished by the Respondent onFriday, 25 March. This error does not affect the result of our decision.2 In agreeing with the judge's conclusion that the Respondent violatedSec. 8(a)() of the Act by warning and threatening to discharge unionsteward Williams, we do not adopt his reliance on Williams' subjectivetestimony concerning the meaning of the language added to the postedovertime notices.Member Dennis finds it unnecessary to rely on the judge's citation toIllinois Bell Telephone Co., 255 NLRB 380 (1981), a case she regards asfactually distinguishable. In Illinois Bell, a union leaflet endorsed refusalsto obey a direct order to work overtime and encouraged others to repeatsuch conduct, whereas in the instant case the language union stewardWilliams added to the posted overtime notices merely advised employeesof his reading of the contract.DECISIONSTATEMENT OF THE CASETHOMAS A. RICCI, Administrative Law Judge. A hear-ing in this proceeding was held at Cleveland, Ohio, onAugust 12, 1983, on complaint of the General Counselagainst Cleveland Pneumatic Company (the Respondentor the Company). The complaint issued on May 19,1983, on a charge filed on March 30, 1983, by Aerol Air-craft Employees Association (the Charging Party or theUnion). The only issue presented is whether the Re-spondent unlawfully, in violation of Section 8(aX1) of theAct, threatened to discharge a union steward for having271 NLRB No. 74engaged in statutorily protected concerted activities.Briefs were filed by the Respondent and the ChargingParty.On the entire record and from my observation of thewitnesses I make the followingFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, an Ohio corporation, with its officeand place of business in Cleveland, Ohio, is engaged inthe manufacture and assembly of aircraft landing gear.Annually it sells and ships from that location products,goods, and materials valued in excess of S50,000 directlyto points outside the State of Ohio. I find that the Re-spondent is engaged in commerce within the meaning ofthe Act.II. THE LABOR ORGANIZATION INVOLVEDI find that Aerol Aircraft Employees Association is alabor organization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESThe pertinent facts in this case are not disputed. Theparties have long been bound by successive collective-bargaining agreements. The contract in effect in March1983, the time of these events, provided, among otherthings, as follows:In the event it becomes necessary to work over-time, such work shall be distributed equally as nearas possible, in a practical manner, among employeeson all shifts in the affected occupation of the de-partment. The Company shall not require any em-ployee to change shifts in order to equalize over-time. Overtime within occupation shall be kept sep-arate by building location.Notification in advance will be given to the Asso-ciation for any and all overtime. The Associationshall be notified of Saturday overtime schedules notlater than I p.m. on the preceding Thursday and theemployees involved shall be notified not later than1:45 p.m. on the preceding Thursday ...The As-sociation shall be notified of Sunday and/or fullweek overtime schedules not later than 1 p.m. onthe preceding Friday and the employees involvedshall be notified not later than 1:45 on the precedingFriday.On March 25, a Friday, the Company learned it wouldneed overtime work to be performed the next day. Itprepared a list of names for such assignment and gave itto Robert Williams, the union steward, for posting. It hasalways been the practice to give the notice to the Unionso it could maintain its own records as to who is entitledto overtime the next time. The next day, Saturday,March 26, the Company decided it needed overtimework to be done on Sunday, and again gave the requisitelist of names and work to be done to the union steward.The timing of both notices ignored the contract provi-425 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsion which required that the notices for Saturday over-time had to be posted on Thursday and the one forSunday overtime had to be posted on Friday. Aware ofthe contract requirement, Williams wrote, in his hand-writing, on each of the notices: "Union does not author-ize this overtime," and added his initials; he then postedboth on the usual bulletin board.Overtime work is a desirable thing, of course, for itbrings more money. It is not mandatory in this place ofbusiness and, if a scheduled employee chooses not to doit, he tells the supervisor and the Company finds some-one else to do it. But the unwilling employee pays aprice; he is charged with having enjoyed it and goes tothe bottom of the list as to when he will again be entitledto overtime assignment, in rotation, as it were. If helearns of the assignment on Thursday-for Saturday, hehas 2 days to prepare for it. If he only has I day'snotice-as happened on March 25 and March 26-hemay not have enough time to prepare for it. That mustbe why the contract provides there must be 2 days' ad-vance notice. The practice has been that, if the Companydoes not give the requisite 2 days' notice, the unwillingemployee is not treated as though he had enjoyed thebenefit; he stays at the top of the list for the next over-time assignment. Nevertheless, the 1-day notice insteadof the requisite 2 days' notice does disadvantage him.As it turned out, the employees whose names were onthese two late lists did not do the overtime; it was per-formed by others.On Monday, March 28, Curtiss Tschantz, the Re-spondent's manager of hourly relations who administersthe union contracts, called Williams, together withDavid Posey, the Union's chairman of the grievancecommittee, to his office. There he faulted Williams forhaving written what he did on the notices, and added,"If this ever happens again, you are subjecting yourselfto discipline." When Williams asked, "Are you talkingdischarge," Tschantz said, "Yes, I am." That that con-versation took place exactly as Williams testified,Tschantz admitted clearly.The complaint alleges that this oral warning to Wil-liams, coupled with a threat of discharge if he repeatedwhat the manager called an improper action, was a formof coercion, a restraint on perfectly proper activity bythe union steward, and therefore a violation of Section8(a)(1) of the Act. I think the complaint is correct.The Respondent's defense is a contention that whatWilliams wrote on those two notices amounted to a re-quest that the scheduled employees engage in a strike byrefusing the overtime work assignments. The contractthen in effect did contain a no-strike clause. Therefore,goes the argument, the supervisor had a right to threatendiscipline, even discharge, to a union agent who advisedthe employees to engage in the strike in violation of thecollective-bargaining agreement. I see in this argumentno more than an attempt to distort the meaning ofwords, and I find no merit in the defense.This late posting of overtime work assignments hadbeen a recurring problem, the Union many times quarrel-ing with the Company over its practice. In fact, anumber of grievances had been filed in the past becauseof it. It is true Williams had never before given vent tohis disagreement by writing anything on the late notices,but that is not the reason why he could not take the nec-essary step this time. It is a fact the two notices did vio-late the written agreement in two respects. They did notgive the employees 2 days' notice and they did not dis-tribute the overtime work equitably among the shifts.The Company does not dispute these truths. When Wil-liams informed the employees that the Union had not"authorized" those notices, all he was saying is it had notagreed to a departure from the contract terms. He wasdoing no more than publicizing his correct reading of thecontract. There was nothing in his language that told theemployees what they were supposed to do. At the hear-ing Williams said: "I was giving the employees an oppor-tunity to decide themselves whether they wanted towork or they did not want to work." His testimony isconsistent with what he wrote on the notices. Indeed, itwas his duty, as the regular steward on the job, to callmatters of this kind to the attention of the membership.When it developed that the scheduled employees wereunable, or chose not to work, the Company found othersto do the work. Two of these who did so worked out oftheir classifications, contrary to union rules. Williamsbrought internal union charges against them, and theywere fined $50 in consequence. A grievance filed overthat dispute is still pending and may go to arbitration.The Respondent points to his fine imposed by the Unionas proof that when Williams told the employees theovertime notices were not authorized by the Union, itwas tantamount to strike inducement. A National LaborRelations Board charge was filed against the Unionbased on those fines, but nothing has come of that pro-ceeding. But, in any event, the two situations were notparallel. It is one thing to impose a fine for working, nomatter what kind of work is performed. It is somethingelse again to do no more than inform the employees ofthe Union's position-correctly stated-that a companyis acting in violation of the governing collective-bargain-ing agreement.I find the evidence in its entirety insufficient to provethe asserted affirmative defense. I find that by threaten-ing to discipline the union steward, and by threateninghim with discharge, because of what he wrote on thatnotice, the Respondent violated Section 8(a)(1) of theAct. Illinois Bell Telephone, 255 NLRB 380 (1981); Con-tainer Corp., 244 NLRB 318 (1979).IV. THE REMEDYThe Respondent must be ordered to cease and desistfrom again committing the kind of unfair labor practicefound in this case.In its brief the Respondent sees an instruction by Williams calling forstrike action in his admission that he did tell Tschantz his purpose was to"stop an infraction before a grievance was filed." An "infraction" bywhom? The only infraction that had occurred was the Company's viola-lion of the contract in not giving the requisite 2 days' notice. This is whatWilliams was talking about, and this is what he indicated on the postednotice.426 CLEVELAND PNEUMATIC CO.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operationsof the Respondent described in section I, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCLUSIONS OF LAW1. By orally warning the union steward, and by threat-ening to discharge him, for having engaged in protectedunion activity, the Respondent has violated and is violat-ing Section 8(a)(l) of the Act.2. These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2ORDERThe Respondent, Cleveland Pneumatic Company,Cleveland, Ohio, its agents, officers, successors, and as-signs, shall1. Cease and desist from(a) Reprimanding or threatening to discharge union of-ficers for having engaged in protected union activity.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act.(a) Post at its place of business in Cleveland, Ohio,copies of the attached notice marked "Appendix."'2 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations. the findings. conclusions. and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.Copies of the notice, on forms provided by the RegionalDirector for Region 8, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by it to ensurethat the notices are not altered, defaced, or covered byany other material.(b) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.3 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT reprimand or threaten to discharge anyunion official for engaging in protected union or concert-ed activity.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.CLEVELAND PNEUMATIC COMPANY427